Citation Nr: 0218851
Decision Date: 11/14/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-01 404	)	DATE NOV 14, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department on Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from June 1987 to September 1990.

This appeal to the Board of Veterans' Appeals (BVA or Board) arose from a May 2001 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file reflects that the veteran failed to appear for a videoconference hearing before a Member of the Board scheduled for April 2002.


FINDING OF FACT

The veteran's service-connected disabilities are of such severity as to preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall make reasonable efforts to notify a claimant of relevant evidence necessary to substantiate the claimants claim for a benefit under a law administered by VA.  The VCAA also requires VA to assist a claimant in obtaining such evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159 (2002).  In light of the following decision, there is no prejudice to the veteran by the Board proceeding with appellate review at this time without action to comply with the additional notice/development provisions of this new legislation.

A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  The record discloses that service connection is in effect for asthma, rated as 60 percent disabling, and depression, rated as 30 percent disabling.  The combined disability rating is 70 percent.  Therefore, the veteran's disability evaluations meet the criteria of § 4.16(a).  To assign a total rating under § 4.16(a), however, there also must be a finding that the veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.

The veterans employment history, vocational attainment, and education are factors that the Board must consider in a claim for TDIU.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Upon considering such factors, the Board believes that a fair reading of the comments from the VA respiratory examiner and the veterans mental health professionals reflect that the veteran is not capable of obtaining substantially gainful employment due to his service-connected disabilities.  In this regard, the Board notes that an August 2000 VA respiratory examination reflects that the veteran suffers 2-3 asthmatic attacks a week, some of which have required the veteran to seek emergency room treatment.  Recent mental health treatment records reveal that the veteran has consistently been assigned GAF scores of 50 reflecting that the veteran has serious impairment in occupational functioning.  The recently received mental health records dating from October 2001 and October 2002 also indicate that the veterans depression had necessitated that dosages for his medications (Zoloft and Risperdal) be increased.

The Board acknowledges that the February 2001 VA mental disorders examination indicated that the veteran was attending college.  A treatment record dated in October 2001, however, noted that the veteran was unable to work currently or to finish his college degree he had started.  There is no medical opinion of record to contradict the October 2001 finding that the veteran is unable to work.  In fact, there is virtually no affirmative evidence countering the veterans contentions.  Under these circumstances, it is not possible to conclude that the evidence preponderates against the veteran.



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
